                               IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                                LUFKIN DIVISION


JESSE HERRERA                                                §

VS.                                                          §              CIVIL ACTION NO. 9:18-CV- 21

WARDEN, RUFUS H. DUNCAN                                     §
GERIATRIC FACILITY

                  ORDER OVERRULING OBJECTIONS AND ADOPTING THE
                  MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Petitioner, Jesse Herrera, a prisoner confined at the Rufus H. Duncan Geriatric Facility with

the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se,

filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.1

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

Construing the complaint as claims involving the conditions of confinement, the Magistrate Judge

recommends the petition be dismissed without prejudice.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Plaintiff filed

objections the Report and Recommendation of United States Magistrate Judge. This requires a de

novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV. P.

72(b).

         In his objections, petitioner confirms it was intent to file a § 2241 petition relating to a state

court conviction. Petitioner states he is challenging claims from the U.S. Court of Appeals for the

Fifth Circuit in Cause No. 99-50393 wherein the Clerk allegedly denied petitioner the right of access

to in forma pauperis status granted by the district court relating to his state court conviction from


         1
           In his objections, petitioner confirms it was his intent to file a petition for writ of habeas corpus pursuant to
28 U.S.C. § 2241. The proper respondent in a § 2241 petition is the warden of the facility where petitioner is
incarcerated.
Travis County, Texas. Petitioner also complains the Fifth Circuit denied him the right of access to

the appellate process by refusing to docket his appeal.

       As outlined by the Magistrate Judge, any challenge relating to a state court conviction must

be brought pursuant to 28 U.S.C. § 2254. To the extent petitioner asks this Court to make some

determination regarding actions or inactions taken by the Fifth Circuit Court of Appeals, this Court

has no authority or jurisdiction to do so. This petition for writ of habeas corpus filed pursuant to 28

U.S.C. § 2241 is improper. If petitioner wishes to challenge the state court conviction, petitioner

must seek authorization from the Fifth Circuit Court of Appeals to file a successive § 2254 petition.

                                               ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.



          So Ordered and Signed
          Oct 18, 2018




                                                  2
